NUMBER 13-13-00028-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                         IN RE TEXAS DEPARTMENT
                    OF FAMILY AND PROTECTIVE SERVICES


                            On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Rodriguez, and Longoria
                     Per Curiam Memorandum Opinion1

       Relator, Texas Department of Family and Protective Services, filed a petition for

writ of mandamus in the above cause on January 22, 2013, requesting that we vacate

certain portions of the “Placement Review Order and Order Dismissing the Department

as Conservator and Order Appointing Joint Temporary Managing Conservatorship,”

signed on November 14, 2012, which required relator to pay for foster care assistance

and day-care. That same day, the Court requested that the real parties in interest,

       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
Elisa, Ruben, intervenors Joe and Shelia, guardian ad litem Denise Ballinger, attorney

ad litem Larry Adams, or any others whose interest would be directly affected by the

relief sought, file a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

       Relator has now filed a motion to dismiss this original proceeding on grounds that

it has been rendered moot by subsequent orders issued by the trial court. See In re

Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (AA

case becomes moot if a controversy ceases to exist between the parties at any stage of

the legal proceedings, including the appeal.@); State Bar of Texas v. Gomez, 891
S.W.2d 243, 245 (Tex. 1994) (stating that, for a controversy to be justiciable, there must

be a real controversy between the parties that will be actually resolved by the judicial

relief sought).

       The Court, having examined and fully considered the petition for writ of

mandamus and the motion to dismiss, is of the opinion that this matter has been

rendered moot. Accordingly, the Court GRANTS the motion to dismiss and DISMISSES

the petition for writ of mandamus as moot. See TEX. R. APP. P. 52.8(a).



                                                              PER CURIAM

Delivered and filed
on this 6th day of February, 2013.




                                                2